
	
		II
		111th CONGRESS
		1st Session
		S. 1187
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize
		  grants for use in response to homeland security events of national and
		  international significance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Homeland Event Response
			 Operations Grant Act of 2009.
		2.Grants for local
			 homeland event response operations
			(a)In
			 generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C.
			 601 et seq.) is amended by adding at the end the following:
				
					COther
				assistance
						2041.Grants for
				local homeland event response operations
							(a)DefinitionsIn this section:
								(1)Eligible
				entityThe term eligible entity means a law
				enforcement agency or fire department of a State or local government (including
				a tribal government), including a police department, sheriff’s office, or
				homeland security or emergency management department, that—
									(A)normally operates
				not more than 50 miles from—
										(i)the location of a
				special event; or
										(ii)the United
				States port of entry closest to the special event, if the special event takes
				place outside of the United States; or
										(B)participates in
				preparation for and activities during or directly following a special
				event.
									(2)Special
				eventThe term special event means an event
				designated under subsection (c).
								(b)GrantsThe
				Secretary may make a grant to an eligible entity for overtime expenses relating
				to preparation for and activities during or directly following from a special
				event.
							(c)Designation of
				special events
								(1)In
				generalRegardless of whether an event is designated as a special
				event or given another similar security designation under any other provision
				of law, the President or the Secretary may designate an event as a special
				event for purposes of this section if the event is an event of significant
				national importance (including international events of significant national
				importance) that—
									(A)may
				require—
										(i)extensive Federal
				interagency security and incident management preparedness;
										(ii)predeployment of
				Federal assets;
										(iii)consultation,
				technical advice and support to specific functional areas in which the State or
				local government agencies may lack expertise or key resources;
										(iv)designation of a
				Federal Coordinator; and
										(v)development of an
				integrated Federal Support Plan; or
										(B)may
				require—
										(i)direct
				national-level Federal support and situational awareness;
										(ii)limited
				predeployment of Federal assets;
										(iii)consultation,
				technical advice, and support to specific functional areas in which the State
				or local government agencies may lack expertise or key resources;
										(iv)designation of a
				Federal Coordinator; and
										(v)development of an
				integrated Federal Support Plan.
										(2)Special events
				of national significanceAny event that has been designated by
				the President as a special event of national significance under section 3056(e)
				of title 18, United States Code, or a similar provision of law shall be
				designated as a special event.
								(d)Applications
								(1)In
				generalAn eligible entity
				may apply for a grant under this section, and shall submit such information in
				support of the application as the Secretary may reasonably require.
								(2)Joint
				applications authorizedA group of eligible entities may jointly
				submit an application for a grant under this section for a single special
				event.
								(3)Notification of
				opportunity To applyThe Secretary shall—
									(A)notify an
				eligible entity of the opportunity to apply for a grant under this section;
				and
									(B)provide access to
				application materials and adequate time for preparation and submission of
				applications.
									(4)Separate
				applications requiredAn eligible entity shall separately apply
				for each special event for which the eligible entity seeks amounts under a
				grant under this section.
								(5)Minimum content
				of applicationThe Secretary shall require that an application
				for a grant under this section, at a minimum, includes—
									(A)the purpose for
				which the eligible entity seeks the grant;
									(B)a budget showing
				how the eligible entity intends to expend funds received under the grant;
				and
									(C)a description of
				the special event for which the eligible entity seeks the grant.
									(e)Use of
				funds
								(1)In
				generalA grant under this
				section may be used by an eligible entity for salary and benefits for necessary
				overtime in preparation for, during, or directly following a special event
				by—
									(A)an employee of the eligible entity;
				or
									(B)a contractor of the eligible entity that
				performs law enforcement duties.
									(2)LimitationA
				grant under this section shall be used to supplement and not to supplant funds
				of State or local governments (including a tribal government).
								(f)Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section
				$25,000,000 for each of fiscal years 2010 through
				2015.
							.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding after
			 the item relating to section 2022 the following:
				
					
						Subtitle C—Other assistance
						Sec. 2041. Grants for local homeland event response
				operations.
					
					.
			
